Case 2:18-cr-20781-GAD-RSW ECF No. 22 filed 07/01/20       PageID.119    Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

      UNITED STATES OF AMERICA,

                Plaintiff,
                                                   Case No. 18-cr-20781
                    v.
                                                U.S. DISTRICT COURT JUDGE
                                                   GERSHWIN A. DRAIN
             MARY TARAZI,

             Defendant.
   ______________                    /

    OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
          TERMINATION OF SUPERVISED RELEASE [#20]

                                I. INTRODUCTION
      Presently before the Court is Defendant Mary Tarazi’s Motion for

Termination of Supervised Release, filed on April 28, 2020. ECF No. 20. On May

13, 2020, the Government filed its response to Defendant’s Motion. ECF No. 21.

On May 18, 2020, the Probation Department also submitted a letter to the Court

concerning Tarazi’s behavior on supervised release thus far. Upon review of the

parties’ submissions, the Court concludes that oral argument will not aid in the

disposition of this matter. Therefore, the Court will resolve the instant motion on

the briefs. See E.D. Mich. L.R. § 7.1(f)(2). For the reasons stated below, the Court

will DENY the Defendant’s Motion [#20].




                                         1
Case 2:18-cr-20781-GAD-RSW ECF No. 22 filed 07/01/20         PageID.120    Page 2 of 5




                                 II. BACKGROUND

      On March 21, 2019, Defendant Mary Tarazi entered a guilty plea to willfully

making a threat in violation of 18 U.S.C. § 844(e). ECF No. 9, PageID.31-32.

According to the Rule 11 Plea Agreement, on or about November 13, 2018, Tarazi

willfully made a threat to injure or intimidate employees of the Spaulding for

Children Organization located in Southfield, Michigan, by means of an explosive

device. ECF No. 9, PageID.32. On June 10, 2019, Defendant was sentenced to 3

years of supervised release.     ECF No. 16.      Defendant is now seeking early

termination from her supervised release. ECF No. 20.


                                  III. DISCUSSION

      A court may “terminate a term of supervised release and discharge the

defendant released at any time after the expiration of one year of supervised release

. . . if it is satisfied that such action is warranted by the conduct of the defendant

released and the interest of justice.” 18 U.S.C § 3583(e).

      As an initial matter, the Government argues that Defendant’s Motion is

premature by stating that “[s]ince Tarazi, by her own admission, has been on

supervised release for ‘over 10 months,’ but not more than one year, she is not

eligible for termination of supervised release.” ECF No. 21, PageID.116. When the

Defendant’s Motion was filed, the minimum one-year period set forth in 18 U.S.C.

§ 3583(e) had not passed. However, the one-year period has now expired since the

                                          2
Case 2:18-cr-20781-GAD-RSW ECF No. 22 filed 07/01/20         PageID.121     Page 3 of 5




filing of Tarazi’s Motion and the Court’s determination on the matter. Accordingly,

this issue is now moot.

      As to the substance of the Defendant’s release, in considering whether to

terminate a defendant’s term of supervised release, the Court looks to several factors

borrowed from the sentencing factors set forth in 18 U.S.C. § 3553. Specifically,

the Court may consider (1) the nature and circumstances of the offense and the

history and characteristics of defendant, (2) the need to protect the public from

further crimes of the defendant, (3) the need to afford adequate deterrence to criminal

conduct, and finally, (4) to provide the defendant with needed . . . medical care . . .

in the most effective manner. 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D).

      Regarding the first factor, the Defendant submits that “early termination . . .

is warranted based on changed circumstances exhibited by Mary Tarazi’s

exceptionally good behavior . . . while on supervised release.” ECF No. 20,

PageID.104. However, Probation’s letter to the Court indicates that there are

concerns about the history and characteristics of the Defendant. Probation stated

that the Defendant “suffers from mental illness and in addition to generally

exhibiting non-compliant behavior, she has refused to take anti-psychotic

medication as prescribed by a mental health professional.” Additionally, Probation

stated that the Defendant “routinely ignores attempts to communicate with her

[probation officer], often requiring multiple home visits,” and that Tarazi threatened


                                          3
Case 2:18-cr-20781-GAD-RSW ECF No. 22 filed 07/01/20         PageID.122     Page 4 of 5




her probation officer in a text which purportedly stated, “[i]f you text this number

again I will put you in jail. If you come by me physically fear for your life.” These

facts do not indicate early termination of supervised release is appropriate here.

       Additionally, the second and third factors are not satisfied as there is still a

concern for the need “to protect the public from further crimes of the defendant,”

and “to afford adequate deterrence to criminal conduct.” 18 U.S.C. § 3553(a)(2)(B)-

(C). Here, Tarazi has continued to make threats towards her probation officer, which

demonstrates a pattern of behavior in line with the original offense. This does not

reassure the Court that Defendant’s early termination of supervised release would

protect the public from similar behavior or deter Defendant from criminal conduct

at this time.

       The final factor, which considers the need “to provide the defendant with . . .

medical care . . . in the most effective manner” also supports denial of Defendant’s

termination request. 18 U.S.C. § 3553(a)(2)(D). Probation stated that on April 30,

2020, the Defendant agreed to attend mental health treatment and take her prescribed

medication. Probation suggested that this “may be a step in the right direction” for

the regulation of Tarazi’s medical treatment.       Accordingly, Defendant should

continue with the medical care provided under supervised release.

       After considering the relevant factors set forth in the statute, the Court

concludes that termination of supervised release is unwarranted at this time. The


                                           4
Case 2:18-cr-20781-GAD-RSW ECF No. 22 filed 07/01/20      PageID.123      Page 5 of 5




Defendant’s conduct while on supervised release, including a threat to her parole

officer and generally non-compliant behavior, does not satisfy any of the relevant

factors under 18 U.S.C § 3583(e) at this time.


                                 IV. CONCLUSION

      For the reasons discussed herein, the Court will DENY Defendant’s Motion

for Early Termination of Supervised Release [#20].


      IT IS SO ORDERED.



                                      s/Gershwin A. Drain_____________
                                      GERSHWIN A. DRAIN
                                      UNITED STATES DISTRICT JUDGE

Dated: July 1, 2020



                          CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
                 July 1, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                         5
